United States Court of Appeals
                      For the First Circuit


No. 16-2474

                       JUAN RAMIREZ MATIAS,

                           Petitioner,

                                  v.

          JEFFERSON B. SESSIONS III, Attorney General,

                           Respondent.


                           ERRATA SHEET

          The opinion of this Court issued on September 8, 2017 is
amended as follows:

          On   page   3,   line    18,    change   "witness[es]"   to
"witness[es']"